Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-8, 14-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mizuno et al (WO 2014/021192).
Regarding claim 1, Mizuno discloses a laminating device, for attaching a curved cover plate with an irregular shape to a flexible screen, the curved cover plate (concave substrate 20) comprising a flat area and arc hook areas located on opposite sides of the flat area (central flat region and curved edge parts 20a and 20b), the arc hook areas smoothly extending to the flat area (see Figs. 14A-D), the laminating device comprising:
a pressing flat body (central block 141) having a pressing flat wall capable of carrying the flexible screen (substrate 21), to attach the flexible screen to a portion of the flat area of the curved cover plate with an irregular shape (shown in Figs. 14A-D);
two laminating sheets arranged on opposite sides of the pressing flat body, a first end of each of the laminating sheets being attached to the pressing flat body, and a 
two laminating sheet rolling wheels corresponding to the two laminating sheets located between the two laminating sheets, each of the laminating sheet rolling wheels being movable on the curved cover plate with an irregular shape, to gradually unfold the corresponding laminating sheets, for pressing the flexible screen carried by the pressing flat body onto the curved cover plate with an irregular shape (rollers 142a move along the curved edge parts 20a and 20b of substrate 20 to bond substrate 21 to concave substrate 20).
	Regarding claim 2, Mizuno discloses each of the laminating sheet rolling wheels moves on the curved cover plate with an irregular shape, to gradually unfold the corresponding laminating sheets comprises: each of the laminating sheet rolling wheels moves on a surface of the flat area and an inner surface of the corresponding arc hook area of the curved cover plate with an irregular shape along a predetermined moving path, respectively, and the two laminating sheets gradually unfold both sides on the surface of the flat area and the inner surfaces of the arc hook areas via pressing the corresponding laminating sheets (rollers 142a are positioned at the edge of the flat region of the substrate 20, see Fig. 14a, and move outward following the contour of the curved edge parts 20a and 20b, see Figs. 14b-d to gradually laminate the flexible substrate 21 to the curved edge parts 20a and 20b of substrate 20).
	Regarding claim 4, Mizuno shows that when the laminating sheets are unfolded, a surface formed by the laminating sheets and the pressing flat wall attached to the 
	Regarding claim 6, Mizuno shows a ratio of a diameter of each of the laminating sheet rolling wheels and an outer diameter of each of the laminating sheets in a curled state ranges from 1/4 to 1/2 (the diameter of rollers 142a appears to be approximately ¼ of the diameter of the curled regions of substrate 21 – it is noted that the rollers 142a and curled regions of substrate 21 of Mizuno appear to have similar relative dimensions to applicant’s wheel 150 and curled laminating sheets 130 shown in Figs. 1-5).
Regarding claim 7, Mizuno shows a length of the pressing flat wall is greater than or equal to a length of the flexible screen along a direction defined by an axial direction of the laminating sheet rolling wheels (shown in Figs. 14a-d).
Regarding claim 8, applicant is reminded that "expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Therefore the concept of elastic material sheets having a curved shape memory function has been fully considered, but is not given patentable weight in so far as it does not affect the structure of the claimed apparatus. (See MPEP §2115).
claim 14, Mizuno discloses a method for attaching a curved cover plate (concave substrate 20) with an irregular shape to a flexible screen (flexible substrate 21) by using a laminating device, the laminating device comprising a pressing flat body (central block 141) having a pressing flat wall, two laminating sheets (curved edge parts of substrate 21), and two laminating sheet rolling wheels (rollers 142a), and the curved cover plate with an irregular shape comprises a flat area (shown in Figs. 14a-d), the method comprising:
attaching a center portion of the flexible screen onto the pressing flat wall of the pressing flat body, thus obtaining an initial body (shown in Fig. 14b);
embedding the initial body into an interior of the curved cover plate with an irregular shape, to attach at least part of the flat area of the curved cover plate with an irregular shape to the flexible screen (shown in Fig. 14c); and
controlling each of the laminating sheet rolling wheels to move on the curved cover plate respectively to gradually unfold the corresponding laminating sheets, for pressing the flexible screen carried by the pressing flat body onto the curved cover plate and completely laminating the flexible screen to the curved cover plate with an irregular shape (rollers 142a move outward along the contour of curved edges 20a and 20b to bond flexible substrate 21 thereto).
	Regarding claim 15, Mizuno discloses controlling each of the laminating sheet rolling wheels to move on the curved cover plate with an irregular shape, respectively, to gradually unfold the corresponding laminating sheets comprises: moving each of the laminating sheet rolling wheels on a surface of the flat area and an inner surface of the corresponding arc hook area of the curved cover plate with an irregular shape along 
	Regarding claim 17, Mizuno discloses the flexible screen is curved in advance prior to attaching the center portion of the flexible screen onto the pressing flat wall of the pressing flat body (left and right ends of flexible substrate 21 are shown bent or curved prior to being pressed or attached to substrate 20 as shown in Fig 14a).
	Regarding claim 18, Mizuno discloses the flexible screen is attached to a laminating adhesive layer configured to adhere the curved cover plate with an irregular shape to the flexible screen together prior to attaching the center portion of the flexible screen onto the pressing flat wall of the pressing flat body (adhesive R is provided on the surface of substrate 21 prior to lamination and bonds the substrates 20 and 21 when pressed by rollers 142a).
	Regarding claim 19, Mizuno discloses interior surface of the flexible screen is attached with a laminating adhesive layer configured to adhere the curved cover plate with an irregular shape and the flexible screen together prior to inserting the initial body into the interior of the curved cover plate with an irregular shape (adhesive R is provided on the surface of substrate 21 prior to lamination and bonds the substrates 20 and 21 when pressed by rollers 142a)..


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 20 ae rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al (WO 2014/021192) as described above in view of Lee et al (CN 107914451 and US 2018/0093464).
Regarding claims 9, 10 and 20, Mizuno does not disclose the vacuum holes or vacuum pressure system as claimed by the applicant. Regarding this difference, the applicant is directed to the reference of Lee et al.
Lee discloses a laminating apparatus and method. As shown in Figs. 2-3, the system comprises upper and lower pressure jigs 110 and 120 for receiving and bonding materials 11 and 12.  Jig 110 is provided with a plurality of holes 115 which are connected to a vacuum pump (not shown) which draws a vacuum through the holes to securely hold material 11 during the bonding operation.
It would have been obvious to one having ordinary skill in the art to employ a plurality of vacuum holes connected to a vacuum pump, as taught by Lee, in the method and apparatus of Mizuno in order to provide the predictable result of more securely holding the materials during the bonding operation.


Allowable Subject Matter
Claims 3, 5, 11-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745